Citation Nr: 1454625	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-21 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability of multiple joints including the hands, shoulders, knees, hips, and fingers.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for ingrown toenails with fungus.  

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for polysubstance abuse, including as secondary to service-connected PTSD. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and a cousin


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to November 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

During the pendency of the claim, a June 2012 rating decision increased the evaluation for the Veteran's PTSD to 50 percent, from the effective date of service connection.  This did not satisfy the Veteran's appeal.

The Veteran, his wife, and a cousin testified before the undersigned Veterans Law Judge at a video conference hearing in January 2013.  A transcript of the proceeding is of record.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  



REMAND

Regrettably, further development is required before the Board decides the issues on appeal.    

First, because the Veteran's service treatment records are lost, additional efforts should be made to obtain service records, including any service hospitalization records and any service personnel records.  

Polysubstance Abuse

The RO has only addressed the issue of entitlement to service connection for drug abuse.  The record reflects that the Veteran is also claiming service connection for alcohol abuse.  The Board has expanded the issues on appeal to include alcohol abuse.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran must be provided appropriate notice with respect to the alcohol abuse aspect of his claim.

Moreover, the Veteran is claiming that his polysubstance abuse was caused or worsened by his service-connected PTSD.  He should be afforded a VA examination to determine the etiology of his polysubstance abuse before the Board decides this claim.

PTSD

The Veteran's application for housing through the HUD-VA Supported Housing program (HUD-VASH) indicates that the Veteran is in receipt of supplemental security income (SSI) from the Social Security Administration (SSA).  The amount of SSI received and the indication on the HUD-VASH application that the Veteran is "disabled/retired" despite his not being of retirement age strongly suggests that this SSI is not only for a disabled child (a disabled child is reported elsewhere in the record) but for the Veteran as well.  Further development to obtain any records pertaining to the Veteran's award of disability benefits by the SSA and the records pertaining to any such award could be relevant to the PTSD claim and should therefore be obtained.  

Moreover, in view of the amount of time since the most recent VA examination to determine the current degree of severity of the Veteran's PTSD, he should be afforded another VA examination for that purpose.

Disability of Multiple Joints 

The Veteran testified that he received most of his medical care at Providence Medical Center in Kansas City, Kansas.  He additionally testified that this included treatment in 2000 when doctors told him his pain in his joints may be related to his strenuous activities in service.  However, obtained Providence Medical Center records do not contain a medical statement relating any disability of the joints to service.  

At his May 2011 Gulf War/general VA examination, the Veteran reported first noticing increased joint pains in his hands in 1998.  He asserted that his hands would swell and were achy.  He characterized the condition as stable.  Also at that examination, the Veteran reported that his right hip pain began in 2000 and has progressively worsened since then.

Because the Veteran served in Southwest Asia during the Persian Gulf War, an appropriate examination is required to ascertain whether the Veteran's claimed joint pains are due to objectively supported yet undiagnosed illness.  Joint pain is one of the symptoms cited in 38 C.F.R. § 3.317 as possibly indicative of an undiagnosed illness or medically unexplained chronic multisymptom illness.

Because appropriate questions were not addressed by the May 2011 examiner or by subsequent VA examiners, an additional examination is in order to determine the nature and etiology of these claimed disorders.

SSA records to be obtained may also be relevant to this claim.

Hypertension

At his January 2013 hearing the Veteran testified that he believed he was first diagnosed with hypertension in 2000, when someone took him to the Providence Medical Center because he was dizzy.  However, at his May 2011 Gulf War/General VA examination he reported first diagnosis of hypertension when he went to a doctor for dizziness in 2006.  Thus, the Veteran does not appear to have provided a reliable history for the date of first diagnosis.  

The Board will not adjudicate the hypertension claim until the SSA records are obtained, since they may provide information relevant to this claim.  

Toenails

Addressing onset of his claimed ingrown toenail and fungal condition, the Veteran testified that it had been a problem since he first had a toenail removed at Camp Lejeune in service in perhaps 1988 or 1989.  He explained that the condition was associated with his swamp runs in Camp Lejeune and added that since that time he had the great toenail of each foot removed multiple times for treatment of the infection, ultimately with the left great toenail permanently removed.  He reported now having fungal infection under the other toenails.  

Treatment since service includes care at the VA Medical Centers (VAMCs) in Leavenworth, Kansas, and Kansas City, Kansas.  VA examination and treatment records have addressed conditions of the Veteran's toenails, but have not addressed when the conditions began. 

In light of the missing service treatment records, it is hoped that obtained SSA records may shed some addition light on the date of onset of the Veteran's toenail conditions.  

While a VA examiner in November 2011 noted the Veteran's self-reported history and observed the Veteran's toenails, no opinion concerning the etiology of the disorder was provided.  A VA examination is also in order, based on the Veteran's report of first treatment in service and ongoing impairment.  

Headaches

The Veteran testified at his January 2013 hearing that his headaches began around 1993 or 1994 and that he eventually sought treatment at VA.  However, he denied that they knew whether the headaches were related to service.  In contrast to his testimony, at his May 2011 Gulf War/general VA examination the Veteran reported his headaches began in approximately 2009.  

Providence Medical Center records reflect treatment in April 2002 for headache secondary to crack cocaine abuse together with alcohol use.  That record reflects the Veteran's self-report that he began using crack cocaine in 1995, together with marijuana and alcohol.  However, a report of hospitalization at that facility for suicidality and polysubstance abuse in September 2000 notes an eight year history of polysubstance abuse.  That would put abuse onset in roughly 1992, or slightly prior to his onset of headaches as reported in his January 2013 testimony.  

Therefore, the polysubstance abuse claim must be decided before the headache claim is decided.  Moreover, SSA records could be relevant to this claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should provide all required notice in response to the claim for service connection for alcohol abuse.

2.  The RO or AMC should make additional efforts through official channels to obtain the Veteran's service personnel records, as well as any service hospitalization records.  

3.  The RO or AMC should undertake appropriate development to obtain any outstanding records pertaining to post-service treatment or evaluation of the disabilities at issue, to include records pertaining to such treatment or evaluation at the VAMCs in Leavenworth, Kansas, and Kansas City, Kansas.  

4.  The RO or AMC should undertake appropriate development to obtain a copy of any decision awarding the Veteran SSA disability benefits and the records upon which the award was based.

4.  Then the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the claimed disabilities manifested by pains in multiple joints.  All pertinent evidence of record must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Any necessary tests or studies should be conducted.  

The examiner should identify all objective indications of the claimed disabilities and indicate whether the claimed symptoms are attributable to a known clinical diagnosis or diagnoses.  With respect to each diagnosis responsible for the symptoms, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to the Veteran's active service.  If the examiner is of the opinion that the claimed symptoms are due to an undiagnosed illness or a medically unexplained multi-symptom illness, he or she should so state.

The rationale for all opinions expressed must also be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

6.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all toenail disorders that have been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.  

For each disorder of the toenails that has been present during the period of the claim, the examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the disorder began during service or is otherwise etiologically related to the Veteran's active service.  

The rationale for all opinions expressed must also be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

7.  The Veteran also should be afforded a VA examination by a psychiatrist or psychologist to determine the etiology of his polysubstance abuse and the nature and extent of all impairment due to his PTSD and any associated substance abuse disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.  

With respect to any substance abuse disorder present during the period of the claim, the examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the disorder was caused or permanently worsened by the Veteran's PTSD.  

The RO or the AMC also should ensure that the examiner provides all information required for rating purposes.

The rationale for all opinions expressed must also be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

8.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
9.  Then, the RO or the AMC should adjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




